DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samoilov (US 4102478).
	In regards to claim 1, Samoilov teaches a fishing line pinching portion (see annotated figure below) having a first pinching portion (see annotated figure below) and a second pinching portion (see annotated figure below) which connect with each other at a first end portion (see annotated figure below), the first pinching portion (see annotated figure below) and the second pinching portion (see annotated figure below) being in contact with each other at least partially and forming an annular shape so as to fit and support the fishing line therebetween; an elastic portion (see annotated figure below) having a first elastic portion (see annotated figure below) extending from the first pinching portion (see annotated figure below) and a second elastic portion (see annotated figure below) extending from the 

    PNG
    media_image1.png
    466
    565
    media_image1.png
    Greyscale

In regards to claim 4, Samoilov teaches the fishing line pinching portion (see annotated figure above) includes a twisting portion (fig. 2, element 17) which is formed by crossing and overlapping at .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Samoilov. While the references don’t specify the exact length or ratio of lengths required for the fishing line threaders, routine testing and experimentation would lead to an optimum length and ratio of lengths needed for the apparatus to work properly. Therefore, it would have been obvious to try any of the included lengths up to and including 115mm for the LD, and any of the included ratios up to and including 80% for the OL. This would ensure that the length of the fishing line threader is practical enough to properly thread a fishing line through a fishing pole.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samoilov in view of Feuerman (US 5129558).
In regards to claim 5, Samoilov teaches the joining portion (see annotated figure above) is a plurality of joining portions arranged locally.
Samoilov fails to teach forming a step protruding from a surface of the leading end portion (130, 230), and is formed by spot welding, brazing, or soldering.
Feuerman teaches forming a step protruding from a surface of the leading end portion (fig. 1, element 10) and is formed by spot welding, brazing, or soldering (para. 0013).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined the invention of Samoilov with Feuerman. Doing so would allow the leading end portion of Samoilov to be spot welded. This would have created a more secure fishing line threader while ensuring the apparatus as a whole is still tight and compact. This would also have allowed the fishing line threader to be used multiple times without showing any signs of wear and tear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of line threaders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644